COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                       November 29, 2018

        Honorable Cathleen M. Stryker                   John A. Ramirez
        Bexar County Courthouse                         Bush & Ramirez, PLLC
        300 Dolorosa, 4th Floor                         5615 Kirby, Ste.900
        Judge, 224th Judicial District Court            Houston, TX 77005
                                                        * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        R. Lynn Fielder
        Downs & Stanford, PC
        2001 Bryan Street, Ste 4000
        Dallas, TX 75201
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00231-CV
               Trial Court Case Number:    2017CI14954
               Style: In re Acceptance Indemnity Insurance Company



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                             _____________________________
                                                             Luz Estrada
                                                             Chief Deputy Clerk, Ext. 53219

        cc: Diana Cochrane (DELIVERED VIA E-MAIL)
        Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Robert W. Loree (DELIVERED VIA E-MAIL)
                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 29, 2018

                                            No. 04-18-00231-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

              ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice 2
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice, Justice


           The motion for en banc reconsideration filed by real parties in interest Agrestic I, LP and

Tiberious, LLC is DENIED.


           It is so ORDERED on November 29, 2018.

                                                                              PER CURIAM



           ATTESTED TO: __________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI14954, styled Agrestic I, LP and Tiberius, LLC v. Acceptance
Indemnity Insurance Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.
2
  Justice Rebeca C. Martinez dissents to the denial of the motion for en banc reconsideration without requesting a
response.